In re Richardson, Elmer; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA92 0836; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 91-113.
Granted in part; denied in part. This case is remanded to the Fifth Circuit Court of Appeal for supplementation or reconstruction of the record and reconsideration of the defendant’s Assignment of Error No. one, relating to the trial court’s denial of his special requested jury charge on self defense. The trial transcript shows that defense counsel objected to the court’s “refusal to use the proposed Jury Charges No. 1, 2, 3, and 5 introduced by the defense_” The transcript also shows that defense counsel complied with La.C.Cr.P. art. 807 by giving the state copies of the charges after jury selection and immediately before opening statements. While the requested charges, including the charge on self defense, do not appear in the present record, La.C.Cr.P. art. 917 provides that “failure of the Clerk [of the trial court] to prepare and lodge the record on appeal either correctly or timely shall not prejudice the appeal, unless such defect or delay is imputable to the appellant.” There is no indication that defendant was responsible for omitting the charges from the record on appeal. Under these circumstances, the appellate court should use its authority under La.C.Cr.P. art. 914.1 to designate additional portions of the record which appear necessary “for full and fair review of the assignment of errors.” The defendant’s application is otherwise denied. Granted in part; denied in part; remanded.
KIMBALL, J., not on panel.